DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5, 7-8, 12-14, and 20-22 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/07/2020 has been taken into account.

Response to Amendment
In the amendment dated 04/27/2022, the following has occurred: Claims 5, 7-8, 14, and 20 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 04/24/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that “Neace is directed to a hanger for hanging an object from a vertical support rod. The Office has failed to make a showing that the interpreted first longitudinal portion in Neace is configured to be sandwiched between the cable tray and a mounting support, or that the opening annotated as "O3" in the annotated figure above is a fastener opening configured to receive a fastener therethrough. Neace fails to make such a disclosure because the hanger in Neace is not configured to be used for an isolation pad.”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Claim 20 recites a planar pad body having longitudinal portions, which is disclosed by Neace. As the recitation of a “planar body” is the only structural language applied to the body portions, a reference that discloses said feature reads on the claims as it is the planar nature of the body that allows it to be sandwiched between two other elements. In regards to the opening, again all that is recited is an opening configured to receive a fastener, and the indicated openings of Neace disclose just that. Therefore, as no structural language exists in the claims that distinguishes these features over Neace and as applicant has not indicated how the structure of Neace prevents it from being used in the recited cases, the arguments are not persuasive and the rejection stands.
In response to applicant’s argument that: “There is no disclosure in Neace of the hook (509) being configured to be received in an open slot of a strut. Moreover, there is also no description of a living hinge enabling the hook (509) to be pivoted upward into the opening (01). In fact, the Office has failed to make any showing that Neace describes inherently or explicitly that the connection at H being a living hinge or that the hook (509) is pivotable toward the opening (01).” – As stated above, if the prior art structure is capable of performing the intended use, then it meets the claim. Neace is not required to disclose a strut or open slot as those elements are not positively claimed and therefore all that is required to read on the argued limitation is for Neace to disclose a hook. No structure disclosed by Neace prevents its hook from being received in a slot, therefore it reads on the limitation. Furthermore, as a living hinge is a portion of a structure that has a smaller dimension which enables it to be bent and pivoted from a portion with a larger dimension, the indicated portion H reads on the recitation of a living hinge. Neace discloses that its hook is struck from its body (Col. 6, Ln. 57-65) and as such it is bendable about the indicated portion away from and into the indicated opening.
Additionally, the amendment has overcome the 112 rejections and objections set forth in the previous action.

Claim Objections
Claims 14 is objected to because of the following informalities:
Claim 14 recites “…an alignment projection extending generally downward from the interior perimeter defining the opening in and configured to…”; this should read -- an alignment projection extending generally downward from the interior perimeter defining the opening in the pad body and configured to--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neace (US Patent No. 9,447,914).
Regarding Claim 20, Neace discloses an isolation pad for a cable tray comprising: a pad body (Neace: Fig. 14; 505) which is substantially planar, the pad body having opposite first and second longitudinal body portions (Neace: Annotated Fig. 14; L1, L2), wherein the first longitudinal portion (Neace: Annotated Fig. 14; L1) is configured to be sandwiched between the cable tray and a mounting support, wherein the second longitudinal body portion (Neace: Annotated Fig. 14; L2) defines a fastener opening (Neace: Annotated Fig. 14; O3) configured to receive a fastener therethrough; and an isolation lip (Neace: Fig. 14; 507) extending generally upward from the pad body, the isolation lip includes an upper portion which generally opposes the first longitudinal body portion, an opening (Neace: Annotated Fig. 14; O1) in the pad body defined by an interior perimeter at the first longitudinal body portion, an alignment projection (Neace: Fig. 14; 509) extending generally downward from the interior perimeter defining the opening in the pad body and configured to be received in an open slot of a strut to align the isolation pad on the strut, wherein the alignment projection is configured to be pivoted upward into the opening in the pad body about a living hinge (Neace: Annotated Fig. 14; H).
Regarding Claim 1, Neace discloses the isolation pad: of claim 20, wherein the isolation lip (Neace: Fig. 14; 507) has a second end attached to the pad body and a first end free from attachment to the pad body (Neace: Fig. 14; 505).
Regarding Claim 5, Neace discloses the isolation pad set forth in claim 20, wherein the first longitudinal body portion (Neace: Annotated Fig. 14; L1) defines the opening (Neace: Annotated Fig. 14; O2), wherein the upper portion of the isolation lip (Neace: Fig. 14; 507) generally opposes the opening.
Regarding Claim 7, Neace discloses the isolation pad set forth in claim 20, wherein the alignment projection (Neace: Fig. 14; 509) comprises a tab that is pivotably coupled to pad body (Neace: Fig. 14; 505).
Regarding Claim 8, Neace discloses the isolation pad set forth in claim 20, wherein the alignment projection (Neace: Fig. 14; 509) is generally adjacent a first longitudinal end of the pad body (Neace: Fig. 14; 505).


    PNG
    media_image1.png
    714
    691
    media_image1.png
    Greyscale

I: Neace; Annotated Fig. 14

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Neace (US Patent No. 9,447,914) in view of Eldridge (Pub. No. 2008/0111033).
Regarding Claim 2, Neace discloses the isolation pad set forth in claim 1, but fails to disclose wherein the pad body and the isolation lip are formed from a polymeric material. However, Eldridge teaches a body formed from a polymeric material (Eldridge: [0015]).
Neace and Eldridge are analogous because they are from the same field of endeavor or a similar problem solving area e.g. hanger brackets and mounting electrical cables within buildings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the structure in Neace with the process and material from Eldridge, with a reasonable expectation of success, in order to provide a bracket formed from a non-metallic material, thereby ensuring that the structure has a reduced weight and cost without compromising its strength (Eldridge: [0003]-[0004], [0015]).
Regarding Claim 3, Neace, as modified, teaches the isolation pad set forth in claim 2, wherein the pad body (Neace: Fig. 14; 505) and the isolation lip (Neace: Fig. 14; 507) are formed from a thermoplastic polymer (Eldridge: [0015]).
Regarding Claim 4, Neace, as modified, teaches the isolation pad set forth in claim 3, wherein the pad body (Neace: Fig. 14; 505)and the isolation lip (Neace: Fig. 14; 507) are formed from high density polyethylene (HDPE) (Eldridge: [0015]).
Regarding Claim 21, Neace discloses the isolation pad set forth in claim 20, wherein the alignment projection is preformed with the pad body to form an integral, one-piece structure.
Neace fails to disclose a pad body and isolation lip that are injection-molded. However, Eldridge teaches a body that is injection-molded to form an integral, one-piece structure (Eldridge: [0015]). [Note: See Claim 2 rejection for motivation.]
Regarding Claim 22, Neace, as modified, teaches the isolation pad set forth in claim 21, wherein the living hinge (Neace: Annotated Fig. 14; H) pivotably couples the alignment projection to the interior perimeter defining the opening (Neace: Annotated Fig. 14; O1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neace (US Patent No. 9,447,914) in view of Dalton Jr. (US Patent No. 3,780,973).
Regarding Claim 12, Neace discloses the isolation pad set forth in claim 1, but fails to disclose a flange extending upward from the first end of the isolation lip.  
However, Dalton teaches a flange (Dalton: Fog. 1-4; 38A, 40A) extending upward from the first end of an isolation lip (Dalton: Fog. 1-4; 38, 40).  
Neace and Dalton are analogous because they are from the same field of endeavor or a similar problem solving area e.g. hanger brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lip in Neace with the flange from Dalton, with a reasonable expectation of success, in order to provide a structure on the lip that is spaced at a distance slightly greater than an element received by the lip, thereby making the attachment process of the flange easier (Dalton: Col. 2, Ln. 40-59).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neace (US Patent No. 9,447,914) in view of Bergman (US Pub. No. 2009/0235603).
Regarding Claim 13, Neace discloses the isolation pad set forth in claim 20, but fails to disclose ribs projecting upward from the second longitudinal body portion and extending longitudinally on either side of the fastener opening.  
However, Bergman teaches ribs (Bergman: Fig. 2; 14) projecting upward from a second longitudinal body portion (Bergman: Fig. 2; 10) and extending longitudinally on either side of a fastener opening (Bergman: Fig. 2; 12).  
Neace and Bergman are analogous because they are from the same field of endeavor or a similar problem solving area e.g. hanger brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body portion in Neace with the ribs from Bergman, with a reasonable expectation of success, in order to provide additional structural integrity around a fastener opening (Bergman: [0022]).

Allowable Subject Matter
Claim 14 is allowed.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631 

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631